Citation Nr: 0717100	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-20 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an initial compensable evaluation for lumbar 
spondylosis with pars defect at L5.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from July 1999 to 
April 2002.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2003 rating decision of a regional office 
(RO) of the Department of Veterans Affairs (VA).  In that 
decision, the RO granted service connection for lumbar 
spondylosis with pars defect at L5, effective April 2, 2002; 
a 0 percent, or noncompensable evaluation was assigned.  The 
veteran appealed for a higher initial evaluation.  

In her substantive appeal to the Board, the veteran requested 
a hearing at the RO before a Veterans Law Judge (VLJ), and a 
hearing was scheduled for May 2005.  However, in a letter 
dated in April 2005, the veteran advised the Anchorage, 
Alaska, RO that she had moved to Georgia, and her claims file 
was thereafter transferred to the RO in Atlanta, Georgia.  
The personal hearing scheduled for May 2005 was cancelled.  

The Atlanta, Georgia, RO informed the claimant by letter that 
the hearing before a traveling VLJ was rescheduled for 
February 7, 2007, but she failed to report for the scheduled 
hearing.  She did not request a postponement and has provided 
no explanation for her failure to attend the hearing.  
Accordingly, the claimant's request for a hearing is deemed 
to have been withdrawn.  38 C.F.R. § 20.704(d) (2006). 

FINDING OF FACT

Lumbar spondylosis with pars defect at L5 does not produce 
limitation of motion of the lumbar spine nor is the low back 
disorder manifested by lumbar muscle spasm, guarding, 
localized tenderness, or pain on motion.  

CONCLUSION OF LAW

The criteria are not met for a compensable evaluation for 
lumbar spondylosis with pars defect at L5.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.31 and § 4.71a, Diagnostic 
Codes 5292, 5295 (effective prior to September 26, 2003); and 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (effective since 
September 26, 2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

The veteran filed a claim for service connection for a low 
back injury in May 2002 along with a statement in which she 
reported that she was aware that the VCAA required VA to 
provide notice to her of the information and evidence that is 
necessary to substantiate her claim.  She indicated that she 
was informed of the information and evidence that she was to 
provide to VA and which information and evidence VA would 
attempt to obtain on her behalf.  She stated that she 
understood the requirements and did not have any additional 
evidence to provide.  In February 2003, the RO granted 
service connection for lumbar spondylolysis with pars defect 
at L5 with a noncompensable evaluation from April 2, 2002.  
The appellant submitted a notice of disagreement with the 
noncompensable evaluation in November 2003.  

In May 2004, VA provided the appellant with notice concerning 
the evaluation of her service-connected disability.  Through 
this notice VA informed the veteran of information and 
evidence necessary to substantiate the claim decided herein; 
the information and evidence that VA would seek to provide; 
and the information and evidence that the veteran was 
expected to provide.  The veteran was also specifically 
instructed to submit any evidence in her possession that 
pertained to her claim.  

While the RO's letter was issued after the rating decision, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement is harmless error. See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Board notes that 
the Court specifically stated in Pelegrini that it was not 
requiring the voiding or nullification of any Agency of 
Original Jurisdiction (AOJ) action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice with respect to that 
claim does not nullify the rating action upon which this 
appeal is based and the Board specifically finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because she was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate the 
claim.  Moreover, after the notice was provided, the case was 
readjudicated and a statement of the case was provided to the 
appellant in September 2004.  

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the appellant in proceeding with the present decision, since 
the appellant was provided with such notice in March 2006. 
Moreover, based on the determination below that the appeal 
must be denied, any error that may exist with regard to the 
timing of this particular notice is harmless.  

Regarding VA's duty to assist the veteran with the 
development of her claim, the record reflects that VA has 
done everything reasonably possible to assist the veteran.  
Service medical records and postservice medical records from 
VA have been associated with the claims file.  The veteran 
has not identified private medical records that must be 
obtained.  All identified and available treatment records 
have been secured.  The RO afforded the veteran a VA 
examination in connection with her claim.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issue decided herein.  

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2006); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2006).

Since the veteran takes issue with the initial rating 
assigned when service connection was granted for lumbar 
spondylosis with pars defect at L5, the Board must evaluate 
the relevant evidence since the effective date of the award; 
it may assign separate ratings for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Effective September 23, 2002 and September 26, 2003, during 
the pendency of the veteran's appeal, the schedular criteria 
for the evaluation of spinal disorders were revised.  Where a 
law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial 
appeals process has been concluded, the version of the law or 
regulation most favorable to the appellant generally applies.  
However, only the former criteria can be applied for the 
period prior to the effective date of the new criteria.  But 
both the old and new criteria can be applied as of that date.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See also 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 
2000).

Under criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine was rated as follows 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292:

A 40 percent rating was warranted for limitation of motion of 
the lumbar spine, when severe.  A 20 percent rating was 
warranted for limitation of motion of the lumbar spine, when 
moderate.  A 10 percent rating was warranted for limitation 
of motion of the lumbar spine, when slight.  

Under criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome (IVDS) was rated as follows 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293:

A 60 percent rating was warranted for pronounced IVDS, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of disease disc, with little intermittent relief.  A 40 
percent rating required severe IVDS, manifested by recurring 
attacks with intermittent relief.  A 20 percent rating was 
warranted for moderate IVDS, manifested by recurring attacks.  
A 10 percent rating was warranted for mild IVDS.  A 
noncompensable (0 percent) rating was warranted for 
postoperative, cured IVDS.  

Under criteria in effect prior to September 26, 2003, 
lumbosacral strain was rated as follows under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295:

A 40 percent rating was warranted for lumbosacral strain, 
severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent rating was warranted with muscle spasm 
on extreme forward bending, loss of lateral spine motion 
unilateral, in standing position.  A 10 percent rating was 
warranted with characteristic pain on motion.  A 
noncompensable rating was warranted for lumbosacral strain 
with slight subjective symptoms only.  

Criteria for rating IVDS, revised effective September 23, 
2002, are included in the revised criteria for evaluating 
spinal disorders.  The revised criteria for evaluating spinal 
disorders, which became effective September 26, 2003, are 
listed under the General Rating Formula for Diseases and 
Injuries of the Spine.

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes):  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The schedular 
ratings are as follows:

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)
5243 IVDS

Evaluate IVDS (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.

Formula for Rating IVDS Based on Incapacitating Episodes:

A 60 percent rating is warranted for incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

A 40 percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.

A 20 percent rating is warranted for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.

A 10 percent rating is warranted for incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months.

Note (1):  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician and treatment by a physician.

Note (2):  If IVDS is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the basis of 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as follows:  a 10 percent rating is warranted 
where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups; a 20 percent 
rating is warranted where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected musculoskeletal 
disability that is at least partly rated on the basis of 
range of motion, the Board must consider functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See, too, 38 C.F.R. § 4.59.

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Analysis

The veteran's complaints of chronic low back pain were noted 
in service medical records.  The assessment was lumbar 
spondylosis with pars defect at L5.

A VA examination was performed in April 2004.  Straight leg 
raising was to 90 degrees bilaterally and was negative.  The 
veteran had active, symmetrical patellar reflexes 
bilaterally.  She had full flexion of the spine without any 
deviation or tenderness.  She was able to touch the floor.  
She also had full lateral motion bilaterally and full 
posterior extension.  

Diagnostic imaging of the lumbar spine showed levoscoliosis.  
Alignment of the spine was otherwise normal.  Heights of 
vertebral bodies and widths of the intervertebral disc spaces 
were well maintained.  Spinous and transverse processes were 
intact, as were pedicles, vertebral endplates and pars 
interarticularis.  No osteophytes were demonstrated.  

The examiner's impression was that the veteran had a normal 
spine.  There was no evidence of radiculopathy.  The examiner 
reiterated that the veteran had full range of motion of the 
spine.  She noted that the neurologic examination was totally 
normal.  

The Board has considered whether another rating code is "more 
appropriate" than the one used by the RO, Diagnostic Code 
5299-5295.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  In the selection of diagnostic codes assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2006).  In this case there is no objective 
evidence that the veteran has any limitation of motion of the 
lumbar spine, see Diagnostic Code 5292 under the old 
criteria, nor are there any medical findings indicating the 
presence of IVDS.  In this regard, the VA examiner noted no 
evidence of radiculopathy and she specifically stated that 
the neurologic evaluation was entirely normal.  Hence, there 
is no basis to evaluate the claimant's low back disorder 
under the criteria for IVDS, a condition that is rated under 
the former Diagnostic Code 5293 and the revised Diagnostic 
Code 5243.

Absent objective evidence of the characteristic pain on 
motion, the criteria for assignment of compensable rating are 
not satisfied under the former Diagnostic Code 5295 for 
application to lumbosacral strain.  As well, since there is 
not even slight limitation of motion of the lumbar spine, nor 
is there muscle spasm, guarding or localized tenderness, the 
criteria for assignment of a compensable rating for the 
veteran's low back disorder are not satisfied under the 
revised Diagnostic Code 5237 for application to lumbosacral 
strain.  

Diagnostic imaging did not demonstrate the presence of 
arthritis affecting the veteran's lumbar spine.  Hence, no 
basis is provided for evaluating lumbar spondylosis with pars 
defect at L5 on the basis of arthritis under Diagnostic Code 
5003, that has been in effect throughout the appeal period.  

There is no indication from clinical findings on the VA 
examination that the veteran's low back disorder produces any 
range of motion loss from pain, weakened movement, excess 
fatigability or incoordination.  Indeed, the examination 
demonstrated no functional limitations referable to lumbar 
spondylosis with pars defect at L5.  Hence, the claimant is 
not entitled to a compensable evaluation under the holding in 
DeLuca or the provisions of 38 C.F.R. §§ 4.40, 4.45 or 4.59.  

The Board has considered whether a "staged" rating is 
appropriate for lumbar spondylosis with pars defect at L5.  
The record, however, does not support assigning different 
percentage disability ratings during the period in question 
than did the RO.  Fenderson, supra.

The veteran has argued that on days when she does a lot of 
lifting or scrubbing she feels intense pain throughout her 
lower region.  She would rest and take warm showers to ease 
the pain but does not seek medical treatment.  She reported 
having trouble holding her child and found ways in which not 
to hold the child for prolonged periods.  She also had to 
pace herself with carrying groceries into the apartment and 
had trouble with her new job because it involved picking up 
heavy objects and standing for a long period of time.  Her 
previous job involved picking up toddlers to change their 
diapers.  Every job she had reportedly caused great pain 
whether standing or sitting.  She felt that her back strength 
was diminishing due to weakened muscles.  Slight movement 
would cause her spine to pop.  She reportedly had "on 
occasion" muscle spasms in the lower back as well as intense 
pain that mainly occurred after she came home from work.  On 
the days when she is in excruciating pain, she has trouble 
sitting and standing and laying down does not provide relief.  
She reported pain radiating to her neck, groin, and leg area.  
She also stated that her body hurt all over sometimes.  The 
veteran's representative has argued that the VA examination 
was defective for not including a CT scan or MRI to determine 
if the veteran's pain is caused by nerve root damage.  In 
addition, it was argued that the examination is too old for 
rating purposes.  

First, it is noted that the Board is not required to remand 
an appealed claim solely because of the passage of time since 
an otherwise adequate examination report was prepared except 
to the extent that the claimant asserts that the disability 
in question has undergone an increase in severity since the 
time of the examination.  VAOPGCPREC 11-95 (April 7, 1995).  
In this case, the veteran has reported to VA the symptoms 
that she has experienced over the years but has not indicated 
that the condition has materially changed since the conduct 
of the VA examination.  Regarding the veteran's assertion, 
through her accredited representative, that the examination 
was inadequate for failure to conduct a CT scan or an MRI, 
the Board notes that the examiner specifically stated in the 
examination report that the veteran had negative straight leg 
raising, no evidence of radiculapathy, and a "totally normal 
neurologic exam."  Accordingly, the Board finds that a new 
VA examination is not required in this case to assess whether 
there is nerve root damage.  

To the extent that the veteran may be arguing that there are 
times when her condition is worse than others, the Court has 
held that when there are periods of remission and recurrence, 
VA is required to provide a medical examination during the 
period of recurrence in order to provide a proper disability 
rating.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  
However, in this case, there is no indication that her 
earning capacity has been impaired.  The veteran has not 
stated that she had to miss work due to the back disability.  
The veteran also has not reported that the subjective 
symptoms last for a significant period of time.  Accordingly, 
another VA examination is not required in this case.  See 
Voerth v. West, 13 Vet. App. 117 (1999).  

For the above reasons, the claim for an initial compensable 
evaluation for lumbar spondylosis with pars defect at L5 must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  


ORDER

An initial compensable evaluation for lumbar spondylosis with 
pars defect at L5 is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


